Name: Commission Regulation (EEC) No 1643/93 of 28 June 1993 amending Regulation (EEC) No 827/90 adopting the list of representative producer markets for certain fruit and vegetables
 Type: Regulation
 Subject Matter: Europe;  plant product;  farming systems;  agricultural policy
 Date Published: nan

 29 . 6. 93 Official Journal of the European Communities No L 157/15 COMMISSION REGULATION (EEC) No 1643/93 of 28 June 1993 amending Regulation (EEC) No 827/90 adopting die list of representative producer markets for certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular Article 17 (2) thereof, Whereas the lists of representative markets in the Nether ­ lands introduced by Regulation (EEC) No 827/90 (3), as last amended by Commission Regulation (EEC) No 530/91 (4), should be adjusted in the light of new information from the Member States concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The Annexes to Regulation (EEC) No 827/90 are hereby amended in respect of the Netherlands as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1993 . For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 118, 20 . 5 . 1972, p. 1 . (2) OJ No L 69, 20. 3 . 1993, p. 7 . f) OJ No L 86, 31 . 3. 1990, p. 13 . 4) OJ No L 58, 5. 3 . 1991 , p. 20 . No L 157/16 Official Journal of the European Communities 29. 6. 93 ANNEX AMENDMENTS TO THE LIST OF REPRESENTATIVE PRODUCER MARKETS CONTAINED IN THE ANNEXES TO REGULATION (EEC) No 827/90 ANNEX I ANNEX VII CAULIFLOWERS Netherlands :  Groenteveiling Westland BA  West Friesland-Oost en Langedijk  CHZ Barendrecht PEARS Netherlands :  Geldermalsen  Zuid-Oost-Nederland  West-Friesland-Oost en LangedijkANNEX II TOMATOES Netherlands :  De Kring  Groenteveiling Westland BA Zuid-Oost-Nederland ANNEX IX ANNEX III AUBERGINES Netherlands APPLES Netherlands :  CHZ Kapelle  Geldermalsen  Utrecht  De Knng  Groenteveiling Westland BA